     Case 2:20-cv-01937-WBS-CKD Document 19 Filed 01/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ORRIN TYLER COLBOURN,                             No. 2:20-cv-1937 CKD P
12                       Plaintiff,
13           v.                                         ORDER AND
14    JESS DARNELL, et al.,                             FINDINGS AND RECOMMENDATIONS
15                       Defendants.
16

17          Plaintiff is a Butte County Jail prisoner proceeding pro se and seeking relief pursuant to

18   42 U.S.C. § 1983. On November 17, 2020, plaintiff was granted leave to file a fourth amended

19   complaint. Plaintiff filed a fourth amended complaint on December 15, 2020.

20          The court is required to screen complaints brought by prisoners seeking relief against a

21   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

22   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

23   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

24   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

25          Plaintiff’s fourth amended complaint suffers from the same problems as his previous

26   pleading: it is not coherent and, at times, is not legible. To the extent the court can make some

27   sense of the fourth amended complaint, plaintiff appears to challenge his arrest. However,

28   plaintiff has already been informed that in Younger v. Harris, 401 U.S. 37, 45 (1971), the
                                                        1
     Case 2:20-cv-01937-WBS-CKD Document 19 Filed 01/07/21 Page 2 of 2


 1   Supreme Court held that when there is a pending state criminal proceeding, federal courts must

 2   refrain from interference absent special or extraordinary circumstances. Plaintiff makes no

 3   intelligible showing of extraordinary circumstances.

 4             In light of the foregoing, plaintiff’s fourth amended complaint must be dismissed. As the

 5   court has, on two occasions, informed plaintiff that his pleadings must be coherent and legible

 6   and plaintiff has failed to comply with those orders, granting plaintiff leave to file a fifth amended

 7   complaint appears futile. Therefore, the court will recommend that this action be dismissed.

 8              Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court assign a district

 9   court judge to this case.

10             IT IS HEREBY RECOMMENDED that:

11             1. Plaintiff’s fourth amended complaint be dismissed; and

12             2. This case be closed.

13             These findings and recommendations are submitted to the United States District Judge

14   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

15   being served with these findings and recommendations, plaintiff may file written objections with

16   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

17   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

18   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

19   1991).

20   Dated: January 7, 2021
                                                       _____________________________________
21
                                                       CAROLYN K. DELANEY
22                                                     UNITED STATES MAGISTRATE JUDGE

23

24

25   1
     colb1937.frs
26
27

28
                                                        2
